Title: To James Madison from William Jarvis, 16 November 1802
From: Jarvis, William
To: Madison, James


					
						No. 12
						Sir
						Lisbon 16 Novr. 1802
					
					My last under date of the 25th. Ultimo was by the Ship Adelaide Captn. Mun via Baltimore, covering a dispatch from Mr Willis.
					I have now the honor to inclose you another dispatch from the same Gentleman & an extract of a letter from Mr Gavino.  The latter contains all the information I have recd. since my last concerning Barbary Affairs.
					There is nothing here worth communicating, without in lieu of more interesting matter you will please to accept a little Court & City Anecdote.  From its long being a Custom here, that if any changes at Court were thought necessary, any promotions to be made, or any Royal favours granted, near the time of the Queens being brought to bed, that they should be postponed untill the next day after the Christening; the knowing ones had determined that the Ministry should be changed on that day in consequence of Genl. Lannes’s affair; & with a view no doubt to save the feelings of the Prince at turning out his old servants per force; & that he should have as little trouble as possible in selecting his new ones; they had arranged the affair entirely to his hands; haveing distributed all the higher Offices of Govmt. agreeable to their fancy, When to their sad disappointment yesterday passed without any change in the Ministry, the young Prince being christened the preceding day with uncommon splendour, owing to a rivalship takeing place between the English Prince Augustus & some of the first Portugueze nobility.  On the occasion there were a few Marquises & Counts Created, The Corps Diplomatique kissed the hands of the Prince, & I presume the President will receive a letter of Congratulation.
					In addition to the change of Ministry, We have had for this last fortnight much Speculation about War, & who was to be sent here Ambassador from France.  To be sure they have not been altogether so certain about the two latter as the former; but after exhausting the Muster roll of French Generals they have concluded that Genl Lannes will return or Admiral Bruix will be sent.  They are somewhat more puzzled about a renewal of Hostilities, & do not appear to be ripe for a decision in consequence of not haveing read the British secret dispatches that were sent off to different parts of the world with so much expedition, but this is a trifling circumstance that they very probably will overcome in a day or two.  I assure you Sir the people here are as ingenious at manufactureing news as they are in the United-States or England or were in France (before Boanaparte thought that the French ought to be as orthodox on Political as they were under the old régime on Religious subjects) tho their speculations never meet the public eye in the various forms of the Newspaper paragraphs, owing to our haveing but one weekly paper in this Kingdom & that printed in this City under the immediate inspection of the Court.
					On the 10 Inst I got Charles Woodland belonging to Salem discharged from the Nancy’s Sloop of War Captn. Prevost.  He was impress’d in this City five years ago & his protection torn up.  With the highest Consideration I have the honor to be Sir your mo: Obdt. Servt.
					
						William Jarvis
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
